Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Orgera, J.), rendered January 12, 1993, convicting her of criminal possession of a controlled substance in the seventh degree under Indictment No. N11657/92, upon her plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered January 12, 1993 revoking a sentence of probation previously imposed by the same court (Buchter, J.), upon a finding that she violated a condition thereof, upon her admission, and imposing a sentence of imprisonment upon her previous conviction of attempted criminal sale of a controlled substance in the third degree under Superior Court Information No. N11134/92.
Ordered that the judgment and amended judgment are affirmed.
A review of the record indicates that the defendant entered her pleas knowingly, intelligently, and voluntarily (see, People v Harris, 61 NY2d 9, 17).
*961Inasmuch as the defendant’s claims of ineffective assistance of counsel are premised on facts dehors the record, they are beyond review on direct appeal (see, People v Dyson, 200 AD2d 756). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.